DETAILED ACTION
This Office action for U.S. Patent Application No. 16/632,933 is responsive to communications filed 21 March 2022 and 23 March 2022, in reply to the Non-Final Rejection of 22 December 2021 and the interview of 15 March 2022.
Claims 16–33 are pending.
In the Non-Final Rejection of 22 December 2021, claims 16–23 and 28–33 were rejected under 35 U.S.C. § 102(a)(1) as anticipated by CN 106293578 A (“Han”).  Claims 24–27 were rejected under 35 U.S.C. § 103 as obvious over Han in view of CN 103281548 A (“Liu”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed with respect to claim 16 have been fully considered but they are not persuasive.  In the 15 March 2022 interview, it was agreed that an amendment to the independent claims reciting performing an operation on the data while it is stored in the cache space would distinguish the claim from Han of record.  Applicant has amended the claim to recite that “the object data set is changed from one row of image data to a matrix with multiple rows and columns after the object data set is transmitted into a first cache space”.  While this amendment may encompass changing the data while it is in the cache space, it also is broad enough to cover the data being changed after it passed through the cache space, for example an input buffer such as Han input buffer module 12121.  As such, based on the Broadest Reasonable Interpretation standard, claim 16 does not present a patentable distinction from Han.  Under this interpretation, the claimed changing of the object data set from rows to the matrix space is a distinct step that occurs in storage module 1214, not buffer 1212.
Applicant’s continued assertion that claim 16 is patentable over a combination of Han and Liu remain not considered as not responsive to an outstanding prior art rejection for the reasons given earlier in the prosecution history.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16–23 and 28–33 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Chinese Patent Application Publication CN106293578A (“Han”), cited in the 8 July 2020 Information Disclosure Statement.  An English-language machine translation from the European Patent Office is relied on and is added to the record.
Han, directed to a video card, teaches with respect to claim 16:
An image data processing method, comprising:
storing an object data set to be transmitted into a first cache space (5, input buffer module 1212),
wherein the object data set comprises N pieces of consecutive image data sequentially arranged as one row of image data in a first order (id., “The receiving control module 1211 is configured to . . . extract the color data of each channel row by row from the image data of the M channels to the input buffer module 1212”, “the reception control module 1211 extracts the color data row by row from the image data of each of the M channels to the input buffer module 1212.  Specifically, the . . . module 1211 . . . writes the color data of the channel row by row . . . into the input buffer module 1212”, “Preferably, when the color data of each channel is extracted on a row-by-row basis, the extraction may be performed in the same order”, “The input buffer module 1212 is configured to receive and store the color data of each channel from the receiving control module 1211 row by row”, “Specifically the storage depth described herein refers to the size of the storage space reserved by the input buffer module 1212 for one row of color data of each channel”, further detail on read control module 1213 operating “row by row”),
wherein the one row of image data is one row in pixel data in matrix form, and the first cache space is a matrix cache space (“The storage unit is configured to receive and store the color data of each channel row by row from the receiving unit”)
with multi-row and multi-column, so that the object data set is changed from one row of image data to a matrix with multiple rows and columns (5–6, row-by-row input of data into storage control module 1214 in data structure corresponding to four 3840 x 2160 pixel quadrants)
after the object data set is transmitted into a first cache space (5, operation of input buffer module 1212);
recombining the N pieces of consecutive image data into M data subsets in the first cache space (Figs. 5–7; four quadrants),
wherein each data subset comprises N/M pieces of image data which are not adjacent to each other (id., quadrant is a rectangular subset, not a raster-order horizontal slice of complete pixel rows),
sequentially selected from the N pieces of consecutive image data according to a first rule (id., forming the quadrants); and
transmitting the M data subsets (6, output control module 1217 outputs rows of color data from each of the four quadrants); and
wherein M is an integer greater than 1 (Figs. 5–7, M = 4), and N is an integer multiple of M and greater than M (id., N = 3840 * 2160 * 4 = 33,177,600).

Regarding claim 17, Han teaches the image data processing method according to claim 16,
wherein the N pieces of consecutive image data sequentially arranged in the first order comprises N pieces of consecutive image data sequentially arranged in an order from a 1st piece to an Nth piece (5–6, pixel row of 7680 pixels).

Regarding claim 18, Han teaches the image processing method according to claim 16, further comprising:
receiving the transmitted M data subsets (5, receiving control module 1211 receives M channels of image data),
and extracting image data included in each of the M data subsets to a second cache space (id., storage control module 1214 receives and stores color data of each channel row by row), and
wherein the N pieces of consecutive image data sequentially arranged in the first order is recovered based on the first rule in the second cache space (id., pixel rows).

Regarding claim 19, Han teaches the image processing method according to claim 17, further comprising:
receiving the transmitted M data subsets (5, receiving control module 1211 receives M channels of image data),
and extracting image data included in each of the M data subsets to a second cache space (id.,k storage control module 1214 receives and stores color data of each channel row by row), and
wherein the N pieces of consecutive image data sequentially arranged in the first order is recovered based on the first rule in the second cache space (id., pixel rows).

Regarding claim 20, Han teaches the image data processing method according to claim 18, wherein after the N pieces of consecutive image data sequentially arranged in the first order is recovered based on the first rule in the second cache space,
each piece of data in the second cache space is checked (7, check validity of read and write),
and if there is any image data with transmission error or lost image data occurs, the imaged data with transmission error is modified or the lost image data is filled according to an interpolation method (id., replace invalid data with data from previous row).

Regarding claim 21, Han teaches the image data processing method according to claim 19, wherein after the N pieces of consecutive image data sequentially arranged in the first order is recovered based on the first rule in the second cache space,
each piece of data in the second cache space is checked (7, check validity of read and write),
and if there is any image data with transmission error or lost image data occurs, the imaged data with transmission error is modified or the lost image data is filled according to an interpolation method (id., replace invalid data with data from previous row).

Regarding claim 22, Han teaches the image data processing method according to claim 16, wherein the first rule comprises: cyclically selecting the data subset with a period of L, where L is an integer greater than 1 (5–6, storing data in each quadrant in its own respective order).

Regarding claim 23, Han teaches the image data processing method according to claim 22, wherein the matrix cache space comprises L * M pieces of image data (5–6, each of the four quadrants stores its own image data).

Regarding claim 28, Han teaches acquiring pixel data of an image to be displayed (5, receiving m channels of image data at receiving control module 1211);
transmitting the pixel data of the image to be displayed row by row according to the image data processing method of claim 16 (claim 16 rejection supra); and
outputting the pixel data row by row to a display panel for display (6, outputting color data of each partition to display screen at output control module 1217).

Regarding claim 29, Han teaches a data transmission apparatus, comprising:
a cache unit, configured to store an object data set to be transmitted into a first cache space (5, input buffer module 1212),
wherein the object data set comprises N pieces of consecutive image data sequentially arranged as one row of image data in a first order (id., “The receiving control module 1211 is configured to . . . extract the color data of each channel row by row from the image data of the M channels to the input buffer module 1212”, “the reception control module 1211 extracts the color data row by row from the image data of each of the M channels to the input buffer module 1212.  Specifically, the . . . module 1211 . . . writes the color data of the channel row by row . . . into the input buffer module 1212”, “Preferably, when the color data of each channel is extracted on a row-by-row basis, the extraction may be performed in the same order”, “The input buffer module 1212 is configured to receive and store the color data of each channel from the receiving control module 1211 row by row”, “Specifically the storage depth described herein refers to the size of the storage space reserved by the input buffer module 1212 for one row of color data of each channel”, further detail on read control module 1213 operating “row by row”),
wherein the one row of image data is one row in pixel data in a matrix form, and the first cache space is a matrix cache space (id., “The input buffer module 1212 is configured to receive and store the color data of each channel from the receiving control module 1211 row by row”)
wherein the one row of image data is one row in pixel data in matrix form, and the first cache space is a matrix cache space (“The storage unit is configured to receive and store the color data of each channel row by row from the receiving unit”)
with multi-row and multi-column, so that the object data set is changed from one row of image data to a matrix with multiple rows and columns (5–6, row-by-row input of data into storage control module 1214 in data structure corresponding to four 3840 x 2160 pixel quadrants)
after the object data set is transmitted into a first cache space (5, operation of input buffer module 1212);
a data subset selecting unit, configured to recombine N pieces of consecutive image data into M data subsets in the first cache space (Figs. 5–7, four quadrants),
wherein each data subset comprises N/M pieces of image data which are not adjacent to each other (id., quadrant is a rectangular subset, not a raster-order horizontal slice of complete pixel rows),
sequentially selected from the N pieces of consecutive image data according to a first rule (id., forming the quadrants); and
a transmitting unit, configured to transmit the M data subsets (6, output control module 1217 outputs rows of color data from each of the four quadrants); and
wherein M is an integer greater than 1 (Figs. 5–7, M = 4), and N is an integer multiple of M and greater than M (id., N = 3840 * 2160 * 4 = 33,177,600).
Han further teaches the various modules disclosed therein “may be integrated into one processing unit” (11), thus satisfying the interpretation under 35 U.S.C. § 112(f) of the various functionally-claimed “units” as each implemented by a central processing unit as described in the specification.

Regarding claim 30, Han teaches the data transmission apparatus according to claim 29, further comprising:
a reading unit (11, processing unit embodiment satisfying the ¶ 112(f) interpretation that the claimed “unit” may be implemented in a CPU as described in the specification),
configured to receive the transmitted M data subsets (5, receiving control module 1211 receives M channels of image data),
and extract image data included in each of the M data subsets to a second cache space (id., storage control module 1214 receives and stores color data of each channel row by row), and
wherein the N pieces of consecutive image data sequentially arranged in the first order is recovered based on the first rule in the second cache space (id., pixel rows).

Regarding claim 31, Han teaches the data transmission apparatus according to claim 30, further comprising:
a checking unit (11, processing unit embodiment satisfying the ¶ 112(f) interpretation that the claimed “unit” may be implemented in a CPU as described in the specification),
configured to check each piece of image data in the second cache space (7, check validity of read and write),
after the N pieces of consecutive image data sequentially arranged in the first order is recovered based on the first rule in the second cache space (5, receive and store color data of each channel as pixel rows),
and to modify image data with transmission error or fill lost image data according to an interpretation method if there is any image data with transmission error or lost image data occurs (7, replace invalid data with data from previous row).

Regarding claim 32, Han teaches a data transmission apparatus, comprising:
a processor (11, processor);
a memory (id., inherent to “computer device” implementation); and
one or more computer program modules stored in the memory and configured to be executed by the processor (id., software functional units),
wherein the one or more computer program modules comprise instructions for implementing [the image data processing method according to claim 16] (claim 16 rejection supra).

Regarding claim 33, Han teaches a storage medium storing non-transitorily computer readable instructions that, when executed by a computer, cause the computer to perform the instructions of the image data processing method (11, implementation as computer-readable storage medium used to enable a computer device) according to claim 16 (claim 16 rejection supra).

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24–27 are rejected under 35 U.S.C. § 103 as being unpatentable over Han in view of CN 103281548 A (“Liu”), cited in the 8 July 2020 Information Disclosure Statement.  The machine translation of record is used.
Claim 24 is directed to a reverse columnar read out of image data.  Han does not teach this material, instead reading out in a sequential row order.  However, Liu, directed to a high-definition depth estimation system, teaches with respect to claim 24: the image data processing method according to claim 23, wherein selecting cyclically the data subset with the period of L comprises:
in a column reverse order, outputting sequentially image data in an Mth column, a (M-1)th column, . . . , a (M-i)th column, . . . , and a 1st column of the matrix cache space as the data subset, respectively (Liu ll. 136–37, 144–148, depth map data cache module operates on columns of data; 183–184, transmitting data column-by-column; 472–480, Fig. 13; reading and writing memory from left to write four columns at a time);
wherein each column comprises L pieces of image data which are not adjacent to each other (id., each column contains data not sequential in raster order), and
wherein i is an integer greater than 1 and less than M (Fig. 13, operation in four-column bursts).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to operate a memory in the Han system by columnar bursts, as taught by Liu, in order to enable more effective processing of depth data in the video in a 3D display.  Liu 10–44.

Regarding claim 25 Liu teaches the image data processing method according to claim 24, wherein after Lth image data in the (M-i)th column is written into the matrix cache space, image data in the (M-i)th column is output in parallel (Fig. 13, ll. 458–464; memory operation column by column),

Regarding claim 26, Liu teaches the image data processing method according to claim 24, wherein when the image data in the (M-i)th column is output in parallel, a parallel-to-serial conversion operation is performed on image data in an [M-(i-1)]th column so as to convert the image data in the [M-(i-1)]th column into serial data (ll. 472–480, burst operation operates on four columns at a time as four 128-bit words).

Regarding claim 27, Liu teaches the image data processing method according to claim 25, wherein when the image data in the (M-i)th column is output in parallel, a parallel-to-serial conversion operation is performed on image data in an [M-(i-1)]th column so as to convert the image data in the [M-(i-1)]th column into serial data (ll. 472–480, burst operation operates on four columns at a time as four 128-bit words).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Compare with the differences and distinctions among “After 1939”, “1939”, “After the Second World War”, and “During the Second World War”.  QI, David Mitchell Versus the Klaxon, YouTube (Jan. 8, 2014), https://www.youtube.com/watch?v=QaCUKGaHnSo